Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 1-20 are pending.  Claims 2-20 are the subject of this FINAL Office Action.  Claim 1 is withdrawn.  This is the first action on the merits.
This is a CON of applicant’s earlier Application No. 15/690,945, which was a CON of US 14/991,230 (did not qualify for Section 121 Safe Harbor over 14/991,230 because although it was filed as a divisional of 14/991,230, yet the Office did not require a restriction in 14/991,230, nor was this application filed while any other applications in the family were pending), which was a CON of US 14/108,166. All claims are drawn to the same invention as claimed Application No. 14/108,166 and could have been finally rejected on the grounds and art (BJORNSON, US 2009/0286245, which is the patent publication of US 8,133,672, below) of record in the next Office action if they had been entered in the earlier application. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 2-20) in the reply filed on 12/17/2021 is acknowledged.  Therefore, claim 1 is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

(2)the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by BJORNSON (US 8,133,672, effective filing 09/05/2008).
	As to claim 2, BJORNSON teaches a) a polymerase which lacks exonuclease activity complexed with a template nucleic acid molecule which is bound to a polymerization initiation site (Phi29, B103, etc. complexed with primer and template nucleic acid; cols. 3-4, 17); a nucleotide including a detectable moiety which is 
	As to claims 3-4, BJORNSON teaches metal cation concentrations such as calcium, scandium, etc. (cols. 3-5).  Claim 3 is an intended use which fails to distinguish the system of claim 2 over BJORNSON.
	As to claim 5, BJORNSON teaches system lacks a catalytic metal ion, including magnesium, manganese, cobalt, strontium, or barium (col. 25).  The Office interprets “including” as open transitional word like “comprising.”  See MPEP § 2111.
	As to claim 6, BJORNSON teaches nucleic acid or polymerase linked to a surface (col. 35).
	As to claim 7, BJORNSON teaches DNA, RNA, etc. (col. 28).
	As to claims 8-9, BJORNSON teaches optically detectable label which emits EM radiation (cols. 3-4).
	As to claims 10-11, BJORNSON teaches RB69, B103, Phi29 polymerase (cols. 3-4, 16-17).
	As to claim 13, BJORNSON teaches nucleotide comprises 3-10 phosphate groups (cols. 4, 12).
	As to claims 14-20, BJORNSON teaches polymerase and nucleotide can comprise acceptor reporter and donor fluorophore or vice versa (cols. 12, 38, 39); and different labels for each nucleotide (cols. 12, 38, 39).

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 2-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-85 of U.S. Patent No. US 8,632,975, in view of BJORNSON.
The instant claims are obvious over the conflicting claims because it would have been obvious to apply the system used in the methods of the conflicting claims with a detector to detect the labeled nucleotides of the conflicting claims with a reasonable expectation of success.
	The conflicting claims teach methods which use the instant claimed system, including RB69 of SEQ ID NO: 5.  The conflicting claims do not explicitly teach a detection system comprising excitation illumination elements, optical transmission elements and detectors.
	However, this feature is obvious because the conflicting claims teach to use labeled nucleotides, which would require detection system comprising excitation illumination elements, optical transmission elements and detectors.  For example, BJORNSON teaches as much for systems using the same sequencing approach as claimed.
Thus, it would have been obvious to apply the system used in the methods of the conflicting claims with a detector to detect the labeled nucleotides of the conflicting claims with a reasonable expectation of success.

Instant claims 2-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-18 of U.S. Patent No. US 9,255,258, in view of BJORNSON.

	The conflicting claims teach the instant claimed system, including RB69 of SEQ ID NO: 5, without explicitly teaching a detection system comprising excitation illumination elements, optical transmission elements and detectors.
	However, this feature is obvious because the conflicting claims teach to use labeled nucleotides, which would require detection system comprising excitation illumination elements, optical transmission elements and detectors.  For example, BJORNSON teaches as much for systems using the same sequencing approach as claimed.
Thus, it would have been obvious to include detector in the system of the conflicting claims to detect the labeled nucleotides of the conflicting claims with a reasonable expectation of success.

Instant claims 2-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-13 of U.S. Patent No. US 8,632,975, in view of BJORNSON.
The instant claims are obvious over the conflicting claims because it would have been obvious to apply the system used in the methods of the conflicting claims with a detector to detect the labeled nucleotides of the conflicting claims with a reasonable expectation of success.
	The conflicting claims teach methods which use the instant claimed system, 
	However, this feature is obvious because the conflicting claims teach to use labeled nucleotides, which would require detection system comprising excitation illumination elements, optical transmission elements and detectors.  For example, BJORNSON teaches as much for systems using the same sequencing approach as claimed.
Thus, it would have been obvious to apply the system used in the methods of the conflicting claims with a detector to detect the labeled nucleotides of the conflicting claims with a reasonable expectation of success.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and a terminal disclaimer filed over the conflicting claims above.  The Office could not find prior art that taught the polymerase is an RB69 polymerase according to SEQ ID NO:5, or a motivation to mutate the specific sites in SEQ ID NO: 5 (3PDX RB69 with D222A, D327A and 415LYP>SAV mutations).  The closest prior art teaches other mutation sites of RB69, but not D222A, D327A and 415LYP>SAV (BJORNSON; US 20110189659; US 20120034602).

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637